ATTACHMENT TO NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after-final amendment filed 02/09/22 in response to the final Office Action mailed 11/09/21. The amendment has been entered.
Status of Claims 
2)	Claims 25, 31, 35, 44, 47 and 49-51 have been amended via the amendment filed 02/09/22.
	Claim 52 has been canceled via the amendment filed 02/09/22.
	Claims 25, 27, 31, 35, 38, 40, 44, 46, 47 and 49-51 are pending and are under examination.
Terminal Disclaimer
3)	Acknowledgment is made of Applicants’ terminal disclaimer filed 02/09/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the US patent 8,617,520 B2 (of record).
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 04/02/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Rejection(s) Moot
5)	The rejection of claim 52 made in paragraph 18 of the Office Action mailed 11/09/21 under 35 U.S.C § 112(a) 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is moot in light of Applicants’ cancellation of the claim.
6)	The rejection of claim 52 made in paragraph 19 of the Office Action mailed 11/09/21 under 35 U.S.C § 112(a) 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of Applicants’ cancellation of the claim.
7)	The rejection of claim 52 made in paragraph 22 of the Office Action mailed 11/09/21 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 5, 4, 2, 1 and 7-11 of the US patent 8,617,520 B2 (of record) in view of Kurahara et al. (Jpn. J. Cancer Chemother. 39: 481-483, 07 March 2012, of record) and Polistina et al. (Ann. Surg. Oncol. 17: 2092–2101, 2010, of record) is moot in light of Applicants’ cancellation of the claim.

Rejection(s) Withdrawn
8)	The rejection of claims 25, 27, 31, 35, 38, 40, 44, 46, 47 and 49-51 made in paragraph 19 of the Office Action mailed 11/09/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn. 
9)	The rejection of claims 49-51 made in paragraph 21 of the Office Action mailed 11/09/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claims.  
10)	The rejection of claims 44, 46, 47, 40, 38, 35, 31, 27, 25 and 49-51 made in paragraph 22 of the Office Action mailed 11/09/22 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 5, 4, 2, 1 and 7-11 of the US patent 8,617,520 B2 (of record) in view of Kurahara et al. (Jpn. J. Cancer Chemother. 39: 481-483, 07 March 2012, of record) and Polistina et al. (Ann. Surg. Oncol. 17: 2092–2101, 2010, of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US patent 8,617,520 B2 (of record).
11)	The rejection of claim 25 made in paragraph 23 of the Office Action mailed 11/09/22 the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 5, 4, 2, 1 and 7-11 of the US patent 8,617,520 B2 (of record) in view of Mahadevan et al. (Int. J. Radiation Oncol. Biol. Phys. 78: 735-742, 2010, of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US patent 8,617,520 B2 (of record).
Relevant Art
12)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
	Rwigema et al. (Presented in the 51st Annual Meeting of the American Society for Radiation Oncology, Chicago, IL, November 1-4, #2190, 2009; I. J. Radiation. Oncol. Biol. Phys. 75: S266-S267, #2190, September 2009) taught the use of three fractions of palliative SBRT or adjuvant SBRT via Cyberknife in the treatment of locally advanced, recurrent, unresectable pancreatic adenocarcinoma. See entire #2190.   
	Rwigema et al. (Am. J. Clin. Oncol. 34: 63-69, 2011) taught the use of fractionated dose(s) of adjuvant stereotactic body radiotherapy (SBRT) via Cyberknife in the treatment of pancreatic cancer. The choice of doses and fractionation was based on tumour size, prior radiation and patient’s general condition and tolerability. In addition to the advantage et al. (2010) taught that SBRT has the additional benefit of pain relief. See title; the last but one row of Table 1; the first sentence of the paragraph bridging the two columns of page 64; the last half of the first full paragraph of the section entitled ‘Treatment Characteristic’; the last but one sentence of the 2nd full paragraph of page 69; the first four sentences of ‘Conclusions’ on page 69; first two sentences of the partial first paragraph of page 68. Rwigema et al. (2010) taught that their study confirmed the feasibility, tolerability and safety of SBRT in the treatment of primary and metastatic pancreatic cancers. See the last full sentence on page 67; and the first sentence of the paragraph bridging pages 67 and 68.
		Sroufe et al. (Transl Lung Cancer Res. 4: 438-447, August 2015) taught RFA, SBRT, and hypofractionated radiotherapy as alternative cancer treatments. See abstract.
	Polistina et al. (Radiother. Oncol. 99: 120-123, available online 27 May 2011) taught treating human cancer with both gemcitabine and fractionated SBRT, i.e., in three fractions. Polistina et al. (2011) taught that fractionation of the delivered irradiation dose has the adjunctive advantage of keeping the patient free from hospital-attending for a longer period. See abstract, section ‘Radiosurgical treatment’ on page 121, and 3rd full sentence on page 123.
Conclusion
13)	Claims 25, 27, 31, 35, 38, 40, 44, 46, 47 and 49-51, now renumbered as claims 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10-12 respectively, are allowed.
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
				

March, 2022